Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 24, 1993, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
The Board reopened claimant’s case on its own motion for the sole purpose of ascertaining if there had been compliance with the procedural safeguards set forth in the consent judgment in Municipal Labor Comm. v Sitkin (79 Civ 5899, 1983 WL 44294). Having found no substantial procedural violations, the Board adhered to its prior decision ruling, inter alia, that claimant was ineligible to receive benefits because she was not totally unemployed. We have considered the procedural arguments raised by claimant on appeal and find them to be without merit. We further note that since the Board did not address the merits of claimant’s case upon reconsideration, we decline to address the merits here. Accordingly, the Board’s decision should be upheld.
Cardona, P. J., Mikoll, Mercure, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.